MEMORANDUM***
Viewing the agreement as a whole, we agree with the district court that the phrase “change in business conditions” was not ambiguous. See St. Clair v. Krueger, 115 Idaho 702, 769 P.2d 579, 582 (Idaho 1989). Therefore, the contract’s interpretation is a question of law. See Ada County Assessor v. Taylor, 124 Idaho 550, 861 P.2d 1215, 1218 (Idaho 1993). Uncontro-verted evidence showed that Physical Electronics had suffered a major loss of business. The district court correctly held that this amounted to a “change in business conditions,” giving Physical Electronics the right to terminate Newman’s employment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.